UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6433


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KAREEM KABBAR WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:09-cr-00021-RLV-DCK-1; 5:12-cv-
00121-RLV)


Submitted:   July 30, 2015                 Decided:   August 12, 2015


Before KING, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kareem Kabbar Webb, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kareem Kabbar Webb seeks to appeal the district court’s

order denying his motion to reconsider the denial of his 28

U.S.C. § 2255 (2012) motion.    We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6). 1      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 27, 2014.     The notice of appeal was filed on March 18,

2015. 2   Because Webb failed to file a timely notice of appeal or


      1Although Webb’s notice of appeal stated that he did not
receive the order in a timely manner, he did not file the notice
of appeal requesting additional time to file the notice of
appeal until March 18, 2015, at the earliest, which was 203 days
after the court entered the order.        See Fed. R. App. P.
4(a)(6)(B) (motion to reopen must have been “filed within 180
days after the judgment or order is entered or within 14 days
after the moving party receives notice under Federal Rule of
Civil Procedure 77(d) of the entry, whichever is earlier.”).
      2The notice of appeal is considered filed the day Webb
delivered it to prison officials for mailing to the court. Fed.
R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                 2
to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We deny Webb’s motion for a certificate of

appealability as moot.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3